COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
DEBRA ANN BREEDING A/K/A DEBRA                                No. 08-21-00009-CV
ANN HOLLAND.,                                    §
                                                                   Appeal from the
                          Appellant,             §
                                                                  266th District Court
v.                                               §
                                                             of Erath County, Texas
EDWARD ALLEN BREEDING, III,                      §
                                                                  (TC# CV35815)
                          Appellee.              §


                                         O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 10, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that Ms. Debra Ann Breeding, Pro Se, prepare the Pro se’s Brief and

forward the same to this Court on or before September 10, 2021.

       IT IS SO ORDERED this 5th day of August, 2021.


                                            PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.